Citation Nr: 1702932	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from June 3, 2011, to September 27, 2012, and in excess of 20 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from June 1955 to October 1957.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2015 decisions of the Oakland, California, Regional Office (RO) and the Evidence Intake Center.

On his October 2012 VA Form 9, the Veteran requested a Travel Board hearing. In a November 2012 statement, however, the Veteran wrote that he wanted to "[c]ancel the [B]oard hearing that I requested. . . ." On its October 2016 VA Form 646, the Veteran's representative requested a Board hearing for the Veteran. In an April 2016 email to the RO, the Veteran's representative stated that the Veteran wanted to cancel the hearing. Therefore, the Board considers the hearing requests cancelled. See 38 C.F.R. § 20.704(e) (2016). 

The issues of entitlement to service connection for hypertension and an eye disorder have been raised by the record in an April 2014 written statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to clarify whether the March 2011 private audiological examination utilized the Maryland CNC speech discrimination test and to obtain complete audiological test results as referenced in April 2016 and July 2016 VA treatment records.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed hearing loss disorder that is not already in VA's possession. 

Specifically request authorization to obtain clarification from the private audiologist who performed the March 2011 audiology examination as to whether the Maryland CNC speech discrimination test was utilized in determining the stated word recognition percentages.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for hearing loss. An April 2016 otolaryngology consult note and a July 2016 audiology consult note both reference hearing loss measurements, but do not contain a full report of any audiometric test results. 

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




